 1                                                                                 JS6
2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
io
ii RAY L. FULLER & MAUREEN L.                          CASE NO.: 2:16-cv-07866-MWF-JEM
   FULLER;
12                                                     Hon. Michael W.Fitzgerald
13                    Plaintiffs,
                                                       [       D] ORDER ON JOINT
14
                                                       STIPULATION FOR DISMISSAL
     v.                                                OF ENTIRE ACTION WITH
15
                                                       PREJUDICE
     JPMORGAN CHASE BANK,N.A.; and
16   BRIAN TUCKER,as Assistant Secretary
     and individually; and DOES I-X,                   ACTION FILED: August 4, 2016
17   inclusive,
18                    Defendants.
19

20

21

22               Having considered the Joint Stipulation for Dismissal of Entire Action with
23   Prejudice between plaintiffs Ray L. Fuller and Maureen L. Fuller ("Plaintiffs") and
24   defendant JPMorgan Chase Bank, N.A.("Defendant," collectively, the "Parties"), and
25   finding good cause therefor,
26               IT IS ORDERED THAT:
2~               1.    The entire action and any related counterclaims are dismissed with
2s prejudice.

                                                   1
     [PROPOSED] ORDER ON JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION W/ PREJUDICE
     5835658.1
 1               2.   The Court retains jurisdiction to enforce the terms of the Parties'
2 settlement agreement.

 3 DATED:               I'1-
4                                                   Hon. Michae W. Fitzgerald
                                                    United States District Court Judge
 5

6

 7

 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
     [PROPOSED] ORDER ON JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION W/PREJUDICE
     5835658.1
